Citation Nr: 1746172	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO. 13-12 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a bilateral knee disorder.

2. Entitlement to service connection for a spine disorder.


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, CA. 

In March 2016, the Veteran provided testimony before a Veterans Law Judge who noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. The Veterans Law Judge who held the hearing is no longer employed at the Board. Thus, in August 2017, the Veteran was informed of this fact and given the opportunity to request a new hearing. He responded that he did not want another Board hearing. Thus, there is no hearing request pending at this time. 

In a June 2016 decision, the Board denied the claims. In November 2016, the Veteran and the Secretary of VA (parties) filed a Joint Motion for Remand (JMR) and remanded the claims back to the Board, which was granted by the United States Court of Appeals for Veterans Claims (Court). The parties found that the Board erred by not providing an adequate statement of reasons or bases for discounting the opinions in the January 2011 and September 2011 VA medical progress notes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

A review of the record reveals that additional evidence has been associated with record since the March 2013 supplemental statement of the case (SSOC) that has not yet been reviewed by the agency of original jurisdiction (AOJ). This newly-associated evidence includes lay statements and private medical records and opinions dated through April 2017. The Veteran explicitly declined to waive initial AOJ consideration of this evidence in December 2016 and March 2017 correspondence. The Veteran specifically requested RO consideration of the newly-submitted evidence. The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that pertinent evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with a claim at that level. See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claims based on the entirety of the evidence, to include consideration of all evidence added to the record since the issuance of the March 2013 SSOC. If any benefit sought on appeal is denied, the AOJ must furnish an SSOC to the Veteran and his representative. An appropriate period of time should be allowed for response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

